Citation Nr: 0936732	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include secondary to herbicide exposure and 
asbestos exposure.

3.  Entitlement to service connection for prostate disorder, 
to include secondary to herbicide exposure, asbestos 
exposure, and diabetes mellitus.

4.  Entitlement to service connection for osteoarthritis of 
the cervical spine, low back, shoulders, and knees, to 
include secondary to herbicide exposure, asbestos exposure, 
and diabetes mellitus.

5.  Entitlement to service connection for hypertension, to 
include secondary to herbicide exposure, asbestos exposure, 
and diabetes mellitus.

6.  Entitlement to service connection for heart disease, to 
include secondary to herbicide exposure, asbestos exposure, 
diabetes mellitus, and a thyroid disability.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
issues on appeal.  The Veteran presented testimony at a 
personal hearing in August 2007 before the undersigned 
Veterans Law Judge.  

The case was remanded in April 2008 for further development 
of the service connection for hearing loss issue and the 
other issues were held under a stay as the Veteran had 
claimed that they are due to exposure to Agent Orange in 
Vietnam and as secondary to diabetes mellitus, type II, 
claimed as due to exposure to Agent Orange.  Claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam, were delayed pending 
final determination of appellate actions in the case of Haas 
v. Peake.  In a May 2008 decision, the United States Court of 
Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
United States Supreme Court, declined to review the case.  
Haas v. Peake, 129 S.Ct. 1002 (2009).  Therefore, the 
decision of the Federal Circuit is final.  The stay of 
adjudication of these matters was rescinded on January 22, 
2009.  Therefore, the claims for service connection for 
diabetes mellitus; osteoarthritis affecting the cervical 
spine, lower back, shoulders, and knees; enlarged prostate; 
hypertension; and heart condition may now be addressed. 

The issue of entitlement to service connection for 
hypertension and for a heart disorder are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss had its onset in service.

2.  The Veteran did not serve within the land borders or the 
inland waterways of Vietnam, and has not otherwise been shown 
to have been exposed to Agent Orange.

3.  The competent medical evidence of record does not 
demonstrate that the Veteran's diabetes mellitus, type II 
either had its onset in service or preexisted service and was 
permanently worsened therein, or is related to exposure to 
herbicide agents or asbestos, or manifested to a compensable 
degree within the first year after separation from service.

4.  The evidence does not show that a chronic enlarged 
prostate condition began in service or is otherwise related 
to service or any incident of service.  

5.  The competent medical evidence of record does not 
demonstrate that the Veteran's osteoarthritis of the cervical 
spine, low back, shoulders, and knees either had its onset in 
service or preexisted service and was permanently worsened 
therein, or manifested to a compensable degree within the 
first year after separation from service or is otherwise 
related to service.  
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

3.  A prostate disorder was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Osteoarthritis of the cervical spine, low back, 
shoulders, and knees was not incurred in or aggravated by the 
Veteran's active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2005, February 
2005, March 2005, December 2005, and March 2006; a rating 
decision in September 2005; a statement of the case in 
January 2006; and a supplemental statement of the case in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in March 2007 and 
June 2007.  The Veteran received additional notice in June 
2007, January 2008, and March 2009 and a supplemental 
statement of the case with regard to the issue of service 
connection for hearing loss in March 2009.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Because the Veteran's complaint of lumbar pain in 
service was attributed to prostatitis which was an acute 
condition, and there is no evidence of complaints, findings 
or diagnosis of diabetes mellitus; osteoarthritis of the 
cervical spine, low back, shoulders and knees; and prostate 
disorder in service, the Board finds that additional VA 
examination is not required in this case.  38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

With respect to the issue of entitlement to service 
connection for bilateral hearing loss, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, diabetes mellitus, 
hypertension, other organic diseases of the nervous system, 
or malignant tumors, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  The presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Black v. Brown, 10 Vet. App. 279 (1997).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection for bilateral hearing loss

The Veteran asserts that he complained and had been treated 
for hearing loss while aboard ships in the United States 
Navy.  He was stationed or assigned to a naval air station, 
aircraft carriers, training squadron aircraft, and attack 
squadron aircraft.  He contends that his hearing loss 
resulted from exposure to aircraft noise.  

Service medical records are negative for complaints, 
findings, or diagnoses of bilateral hearing loss.  

At a November 1963 examination, his hearing was shown as 
15/15 bilaterally for whispered and spoken voice.  

At an August 1973 examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
15
5
5
5

At his retirement examination in November 1978, the 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
10
15
10
15
LEFT
10
5
5
5
5

A December 2005 private medical certificate shows a diagnosis 
of sensorineural hearing loss that was probably noise 
induced.   

The Veteran testified in August 2007 that he worked on 
aircraft carriers for approximately 27 months and that the 
exposure to the plane noise on the aircraft carriers caused 
his hearing loss.  He also testified that a doctor had told 
him that was the cause.  During battle stations his duty post 
was stand by for anything.  He referred to evidence showing a 
carrier on which he was stationed was in a combat zone for 
specified periods from October to December 1967.  

At a VA audiology examination in June 2008, the Veteran 
related that he worked as an aviation storekeeper for the 
duration of his active duty.  He was exposed to noises of jet 
engines and cannon firing.  He denied any post-military noise 
exposure.  The examiner noted that a review of the files 
showed normal hearing acuity in both ears during service in 
November 1963, August 1973, and November 1978.  

On audiometry evaluation in June 2008 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
65
75
LEFT
60
55
65
70
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 percent in the left ear.  
The summary of the audiologic test results was bilateral 
sensorineural hearing loss moderately severe to severe.  The 
examiner opined that hearing loss was at least as likely as 
not a result of noise exposure on active duty.  Other factors 
that contributed to his hearing loss were aging (presbycusis) 
and a rhinitis problem.  It was noted that during the time of 
examination, the Veteran had a mild cold.  The diagnosis was 
sensorineural hearing loss.  

At an October 2008 VA audiology examination by the same VA 
examiner as in June 2008, the Veteran related that he 
initially worked as a steward in the Navy then as an aviation 
storekeeper.  He claimed to have been exposed mainly to jet 
engine noise and cannon explosion.  

On the audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
60
LEFT
30
30
35
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The summary of the audiologic test results was bilateral 
sensorineural hearing loss mild to moderately severe.  The 
examiner stated that hearing loss was at least as likely 
caused by aging (presbycusis) and medical condition 
(diabetes/hypertension).  The diagnosis was sensorineural 
hearing loss.  

The examiner also provided an opinion that hearing loss and 
tinnitus is less likely as not (less than 50/50 probability) 
caused by or a result of service related noise exposure.  
Based on hearing examinations in service, the Veteran had had 
normal hearing until he left the Navy.  If his claimed 
hearing loss was associated with service it should have been 
evident in his previous audiograms.  Other factors that can 
be considered to cause his hearing loss would be his medical 
conditions of hypertension and diabetes and age 
(presbycusis).  

A March 2009 private medical opinion stated that the Veteran 
had been seen since 2006.  He apparently related that his 
hearing loss had been gradual and started while he was 
commissioned on an aircraft carrier in 1967.  Pure tone 
audiometry done four years earlier with a now defunct company 
showed severe bilateral sensorineural hearing loss.  The 
Veteran's latest hearing test in March 2009 showed the same 
result.  The pattern was highly suggestive of noise induced 
hearing loss.  

At a March 2009 audiometry evaluation, pure tone thresholds, 
in decibels, for an air audiogram, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
-
90
LEFT
75
65
70
-
90

On a bone audiogram, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50/55
60/70
70
-
80
LEFT
60
55
70
-
80

After a careful review of the evidence, the Board concludes 
that the evidence of record warrants service connection for 
bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the Veteran's service medical records do 
not show bilateral hearing loss that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  
Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no post-service medical 
evidence of record showing bilateral sensorineural hearing 
loss manifested to a compensable degree within one year 
following separation from active service.  Therefore service 
connection is not warranted on a presumptive basis.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  The threshold for normal hearing is from zero to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Post service audiological evaluations confirm the Veteran has 
sufficient bilateral hearing loss to be considered a 
disability by VA standards.  38 C.F.R. § 3.385. The 
determinative issue, then, is whether this condition has been 
attributed by competent evidence to his military service, and 
in particular, to acoustic trauma from excessive noise 
exposure or to an injury in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993) (determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service).

The Veteran's service personnel records reveal that the 
Veteran served aboard several aircraft carriers in service as 
an aviation storekeeper in addition to military duties, and, 
therefore, the Board finds that the Veteran was exposed to 
acoustic trauma in service.

The Board finds, resolving all doubt in favor of the Veteran, 
that service connection for bilateral hearing loss is 
warranted.  The Veteran was exposed to acoustic trauma in 
service due to aircraft noise.  The Veteran is currently 
diagnosed with bilateral hearing loss and has a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  At VA audio 
examinations in June and October 2008 the Veteran provided a 
positive history for military noise exposure, primarily 
around jet engine noise and a cannon explosion.  After a June 
2008 VA examination, a VA examiner diagnosed sensorineural 
hearing loss and stated that hearing loss was at least as 
likely as not a result of noise exposure on active duty.  
However, in October 2008, the same VA examiner, after 
examination diagnosed sensorineural hearing loss and stated 
that hearing loss was at least as likely caused by ageing and 
medical conditions.  The examiner provided an opinion that 
the Veteran's hearing loss was less likely as not caused by 
or a result of service related noise exposure.  The examiner 
commented that if the claimed hearing loss was associated 
with service it should have been evident in the previous 
audiograms done.  Those were done in service.  However, 
disabling hearing loss need not be demonstrated at 
separation.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Other 
evidence shows a private medical diagnosis of sensorineural 
hearing loss that was probably noise induced, however, 
doesn't specifically state due to noise exposure in service.  
However, another medical statement by a private 
otolaryngologist mentions the Veteran's history of noise 
exposure in service and found that the Veteran's 
sensorineural hearing loss pattern was highly suggestive of 
noise induced hearing loss.  

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the Veteran's bilateral 
hearing loss is related to noise exposure coincident with his 
military service is in relative equipoise, that is, about 
evenly balanced for and against his claim.  In these 
situations, the Veteran is given the benefit of the doubt.  
Consequently, reasonable doubt should be resolved in favor of 
the Veteran and service connection for bilateral hearing loss 
disability is granted.  Ashley v. Brown, 6 Vet. App. 52 
(1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (where there 
exists an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the veteran shall prevail upon 
the issue).  Therefore, service connection for bilateral 
hearing loss is granted.

Service connection for diabetes mellitus; osteoarthritis 
affecting the cervical spine, lower back, shoulders, and 
knees; and prostate disorder to include as secondary to 
herbicide exposure and asbestos exposure

With regard to the issues of service connection for diabetes 
mellitus; osteoarthritis affecting the cervical spine, lower 
back, shoulders, and knees; and prostate disorder, the 
Veteran has claimed they are due to exposure to Agent Orange, 
to asbestos exposure, or are secondary to diabetes mellitus.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents such as Agent Orange.  Service in Vietnam 
requires the physical presence of a veteran within the land 
borders of Vietnam (including inland waterways) during 
service.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  

The Veteran contends that his military duties exposed him to 
herbicides during visitation to Vietnam.  He was assigned to 
four aircraft carriers anchored within territorial waters of 
South Vietnam.  He claims that every time he was transferred 
from one ship to another, he had to go to Saigon, South 
Vietnam and spend six to ten days at the Annapolis Hotel 
before boarding his ship of assignment.  He asserts that it 
was not standard operating procedure or customary in the Navy 
to record the entries in their military records.  

In December 2005, the Veteran submitted a lay statement from 
a naval officer as proof that the Veteran had been assigned 
to Da Nang and Cam Ranh Bay in South Vietnam.  The naval 
officer wrote that he had been stationed aboard the USS 
Ticonderoga during the Vietnam Conflict and was the chief in 
charge of aviation supply department.  To meet the 
commitments of the on board aircraft squadrons, he had to 
dispatch the Veteran to Da Nang and Cam Ranh Bay in Vietnam, 
and the Naval Supply Depot at Subic Bay to pick up necessary 
and important parts and components.  

The Veteran testified that as the material control supervisor 
he went back and forth from the aircraft carrier to ashore in 
Vietnam to obtain supplies and parts for the air group.  He 
went ashore twice a month during the two plus years he was on 
board ships near Vietnam.  He went to Da Nang and also went 
to Saigon during a period of 30 days leave in December 1967 
to January 1968.  He was also involved in the evacuation of 
refugees from Saigon in May 1975.  

In August 2005, the National Personnel Records Center was 
unable to determine whether or not the Veteran had in-country 
service in Vietnam.  He did serve aboard three ships which 
had been in the official waters of Vietnam.  

Information developed by the RO indicates that the record 
shows that the lay person who wrote in December 2005 that he 
served with the Veteran in the Navy during the Vietnam and 
Peacetime era had served in Vietnam from September 1970 to 
September 1971.  A report of contact with the Veteran in 
January 2006 shows the Veteran was informed that the service 
dates between him and his affiant were not the same.  Despite 
the discrepancy, the Veteran still confirmed that he and the 
affiant were together on the USS Ticonderoga.  In addition, 
the Veteran was unable to verify identifying characteristics 
of the hotel where he claimed to have stayed in Saigon and 
the surrounding environment.  

A report of contact with the affiant in January 2006 
indicates that the affiant confirmed that he and the Veteran 
were together on the USS Ticonderoga.  When asked what period 
he was on that ship, the affiant provided the dates from 1964 
to 1967.  When informed that the Veteran was not yet assigned 
to that ship during that time, the affiant stated he would 
check his papers and to call later in the afternoon.  
However, on a later attempt to reach the affiant, the phone 
was not accessible.  

In March 2006 the Veteran wrote that as a material control 
supervisor on board the USS Ticonderoga and USS 
Constellation, he went approximately twice a month to get 
critical aircraft components from Naval Supply Depot Subic 
Bay.  At times to return to his ship, he had to take an 
aircraft to Naval Support Activity in Da Nang and wait for a 
flight to the ship or would take a boat to the ship.  

After a through review of the record, the Board finds that 
the Veteran's contentions as to having a physical presence in 
Vietnam are not credible.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit overturned the holding 
that receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam could serve to establish 
exposure to herbicides related to Vietnam era service.  
Because the Supreme Court of the United States declined to 
accept certiorari of that case, the Federal Circuit's order 
is final and binding on this matter.  

According to NPRC and his service personnel records, the 
Veteran served aboard several ships that were in the official 
waters of Vietnam from October 1967 to January 1969.  
However, the evidence of record does not show that the 
Veteran's service aboard those ships included actual in-
country service in Vietnam.  Service in Vietnam means service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  However, the 
evidence of record does not show that the Veteran's service 
included service in the inland waterways of Vietnam or 
involved duty or visitation in the Republic of Vietnam.  

As for the lay statement attesting to the Veteran having been 
sent to obtain supplies in the Republic of Vietnam, that 
statement is not consistent with the dates of record of 
service of the Veteran and the affiant.  The evidence shows 
that they were not assigned at the same time aboard the USS 
Ticonderoga.  The date of service on the USS Ticonderoga by 
the affiant provided in a telephone contact is not consistent 
with his dates of service in Vietnam and is not consistent 
with the dates served by the Veteran on the USS Ticonderoga.  
Also, his inaccurate description of the hotel where he 
claimed to have stayed in Saigon lessens the credibility of 
that statement.  Thus, the Board finds the Veteran's 
statements as to having set foot in Vietnam contradictory to 
the evidence he submitted to corroborate his claim of in-
service exposure to Agent Orange and therefore, not credible.  
Thus, the Veteran will not be afforded the presumption of 
exposure to Agent Orange during his service in the waters off 
shore of Vietnam.  In addition, the evidence does not 
establish that the Veteran was otherwise exposed to Agent 
Orange in service.  

With regard to the contention that the claimed disorders are 
secondary to asbestos exposure, the Veteran alleged in a 
statement received in December 2005 that being aboard ships 
positively exposed him to asbestos to support his claim for 
service connection for diabetes mellitus, osteoarthritis, and 
prostate condition.  There is no specific statutory or 
regulatory presumption of asbestos exposure.  Although Manual 
21-1 has several guidelines for compensation claims based on 
asbestos exposure, the Manual does not create a presumption 
of exposure for Veterans who served aboard Navy vessels.  A 
Manual 21-1 directive that rating officials should be 
especially alert to signs of asbestos-related disease among 
shipyard workers and Navy veterans and examine military 
records for evidence of asbestos exposure suggests that 
asbestos exposure is a fact to be determined from the 
evidence, not an issue to be resolved by operation of a 
presumption.  Dyment v. Principi 287 F.3d 1377 (Fed. Cir. 
2002). 

The Veteran's service personnel records indicate that he 
served in the Navy as a stock clerk, aviation storekeeper, 
outside storekeeper, and material control supervisor, and 
served aboard several ships.  His records do not demonstrate 
that he was exposed to asbestos as a part of his duties.  
Even if the Veteran were exposed to asbestos in service, 
however, mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  Even 
assuming that the Veteran had such exposure in service, and 
that he had no exposure following service, neither his 
service medical records, nor post-service evidence of record 
reveal any of the claimed disabilities as possibly being 
related to asbestos, even by history.

The Veteran's service medical records are negative for any 
asbestos-related disease.  The medical evidence of record 
shows that the Veteran has current disabilities of diabetes 
mellitus, type II; a prostate disability; and osteoarthritis 
of the cervical spine, low back, shoulders, and knees.  
However, the medical evidence of record does not establish 
that any of those are asbestos-related disorders.  Even if 
the Veteran were exposed to asbestos in service, no 
competent, objective evidence has been submitted which shows 
a relationship between any claimed asbestos exposure in 
service and the claimed disorders diagnosed many years later.  
With no evidence that the current claimed disorders are 
asbestos-related, the Board finds that service connection as 
secondary to alleged asbestos exposure is not warranted.   

Diabetes mellitus, type II

The Veteran asserts that service connection should be allowed 
for diabetes mellitus, type II, due to a presumption of being 
related to exposure to herbicides, or due to having diabetes 
within one year from the date of separation, or due to 
exposure to asbestos.  

As discussed above, the Veteran will not be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  Therefore, the Board finds that service connection 
for diabetes mellitus, type II, due to a presumption of being 
related to exposure to herbicides is not warranted.  38 
C.F.R. § 3.309(e).  Also, as discussed above, service 
connection for diabetes mellitus, type II due to asbestos 
exposure is not warranted.

The Veteran's service medical records are negative for any 
complaints, findings, or diagnosis of diabetes mellitus, type 
II.  On examination in November 1963 and August 1973, the 
Veteran's endocrine system was clinically evaluated as normal 
and his urinalysis was negative for sugar.  In September 
1969, the urinalysis was negative for sugar.  At a November 
1978 examination prior to retirement from service, the 
Veteran's urinalysis was negative for sugar, his endocrine 
system was found to have no abnormalities, and he was not 
diagnosed with diabetes mellitus, type II.  The Board 
therefore finds that the weight of the evidence demonstrates 
that a chronic condition of diabetes mellitus in service is 
not established in this case.  38 C.F.R. § 3.303(b).

The Veteran testified that he had diabetes in September 1979 
which is within the one year presumptive period.  A private 
medical doctor has written in February 2005 that the Veteran 
has been under his care for diabetes mellitus since 1979.  
However, he further wrote that records from 1979 to 1994 had 
been disposed.  Another private medical doctor noted in 
December 2005 that the Veteran was a known diabetic for 26 
years which would be in 1979.  

While there may be later evidence suggesting a diagnosis of 
diabetes within the first year after separation from service, 
the Board finds that there is no medical evidence of record 
that shows diabetes mellitus was manifested to a compensable 
degree (manageable by restricted diet) within one year from 
the Veteran's date of separation from service.  There is no 
evidence that the Veteran was prescribed to modify his diet 
due to diabetes within one year of his separation from 
service.  Thus, the Board finds that the evidence does not 
establish that diabetes was present to a compensable degree 
within one year of discharge.  Accordingly, the Board finds 
that entitlement to service connection for diabetes mellitus 
on a presumptive basis, based on manifestation to a 
compensable degree within one year from date of separation 
from service, is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's diabetes mellitus, type II.  Although private 
medical records suggest that the Veteran had a diagnosis of 
type II diabetes mellitus for many years post service, there 
is no competent, probative medical evidence that shows a 
medical nexus between the Veteran's type II diabetes and 
military service.  Thus, the Board finds that service 
connection for diabetes mellitus, type II, is not warranted.

The Board acknowledges the Veteran's assertions regarding the 
cause of his diabetes.  However, as a layperson without the 
appropriate medical training and expertise, he is simply not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
However, the proper diagnosis of diabetes and providing a 
relationship to service, herbicide exposure, asbestos 
exposure, or any disease or injury incurred in or aggravated 
by service, are medical issues beyond the expertise of a 
layperson.  Thus, the Board finds that the Veteran's lay 
assertions relating his diabetes to service are not competent 
or sufficient to support the claim for service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The weight of the evidence indicates that the Veteran was not 
exposed to herbicide agents during his period of active duty; 
his diabetes mellitus, type II, began after service, did not 
manifest to a compensable degree within one year after 
separation from service; and was not caused by any incident 
of service.  The Board concludes that the Veteran's diabetes 
mellitus was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate disorder

The Veteran seeks service connection for a prostate disorder 
that began in August 2003.  He believed that during September 
1979 he was treated for a prostate condition and referred to 
a hospital for evaluation.  

Service medical records show that on examination in November 
1963 and August 1973 no abnormalities of his genito-urinary 
system were noted.  In April 1976 the Veteran complained of 
bilateral lumbar pain that was vague in character.  There was 
no history of trauma or injury.  His back had full range of 
motion.  A rectal examination revealed the Veteran's prostate 
was slightly enlarged and tender.  The assessment was 
referred pain from prostatitis.  At his retirement 
examination in November 1978, no abnormalities of his genito-
urinary system were noted.  A November 1978 report of 
proctoscopy the Veteran had no complaints.  The findings were 
that the prostate was firm, normal size, and the median 
sulcus was not obliterated.  The impression was normal 
proctoscopic and rectal examination findings.  

Information received from a private medical doctor in 
February 2005 indicated that the Veteran was first seen in 
June 2003 for a urological evaluation.  The Veteran's 
prostate was enlarged with a palpable nodule.  An ultrasound 
in February 2005 revealed an enlarged prostate gland.   

A May 2007 medical certificate from another private medical 
doctor certified that the Veteran has been under her care 
since April 2006 for multiple disabilities which included 
benign prostatic enlargement.  

The Veteran testified that he did not think he had an 
enlarged prostate in service but just when he had the 
diabetes mellitus.  He claimed that it was due to diabetes 
mellitus.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a prostate disability that is related to service.  

As discussed above, the Veteran will not be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  Furthermore, although prostate cancer is included 
in the list of diseases to which the presumption of service 
connection applies for veterans who were exposed to Agent 
Orange while in service, the evidence of record does not show 
that the Veteran has prostate cancer, but has a diagnosis of 
an enlarged prostate which is not included in the list.  
Therefore, the Board finds that service connection for a 
prostate disorder due to a presumption of being related to 
exposure to herbicides is not warranted.  38 C.F.R. § 
3.309(e).  Also, as discussed above, service connection for a 
prostate disorder due to asbestos exposure is not warranted.

The Veteran has also claimed his prostate condition as 
secondary to diabetes mellitus for which service connection 
has been denied herein.  There is no basis in law for a grant 
of service connection for a disorder as secondary to a 
disorder which is not service connected.  38 C.F.R. § 3.310; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although a finding of slight enlargement of the prostate was 
shown when prostatitis was diagnosed in service, at the 
Veteran's retirement examination in November 1978, the 
prostate was normal size and no abnormalities were noted.  
Thus, the Board finds that a chronic condition of prostatitis 
or enlarged prostate gland was not shown in service.  

Further, there is no medical evidence of record showing that 
a malignant tumor of the prostate manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
prostate disorder.  38 C.F.R. § 3.303(b).

The first post-service evidence of the Veteran's prostate 
disorder is in June 2003 when he was seen for a urological 
evaluation, approximately 24 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  There is no evidence that a 
current diagnosis of an enlarged prostate gland is linked to 
service.  

The Veteran is certainly competent, as a layman, to report 
that as to which he has personal knowledge.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, he is not competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, because there is no evidence of record 
that the Veteran has specialized medical knowledge as to 
diagnosing medical conditions.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran's statements are not 
competent medical evidence as to a causal relationship 
between an enlarged prostate condition and service or an 
incident in service.

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's enlarged prostate disorder 
first manifested many years after his active duty and is not 
related to service.  As the preponderance of the evidence is 
against the claim for service connection for a prostate 
disorder, to include as secondary to herbicide exposure, 
asbestos exposure and diabetes mellitus, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Osteoarthritis of the cervical spine, low back, shoulders, 
and knees

The Veteran asserts that he had osteoarthritis of his knees, 
shoulders, and lower back during the period of 1974 to 1979 
while stationed in Cubi Point, Philippines.  He also claimed 
his osteoarthritis was due to herbicide exposure, asbestos 
exposure, and to diabetes mellitus.

After review of the complete record, the Board finds that 
entitlement to service connection for osteoarthritis of the 
cervical spine, low back, shoulders, and knees is not 
established.

As discussed above, the Veteran will not be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam, nor does the evidence show exposure to Agent Orange.  
Furthermore, osteoarthritis is not included in the list of 
diseases for which presumptive service connection due to 
Agent Orange exposure is warranted.  Therefore, the Board 
finds that service connection for osteoarthritis due to 
exposure to herbicides is not warranted.  Also, as discussed 
above, service connection for osteoarthritis due to asbestos 
exposure is not warranted.  The Veteran has also claimed his 
osteoarthritis as secondary to diabetes mellitus for which 
service connection has been denied herein.  There is no basis 
in law for a grant of service connection for a disorder as 
secondary to a disorder which is not service connected.  
38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service medical records are negative for complaints, findings 
or diagnosis of osteoarthritis.  Although the Veteran was 
seen in April 1976 for complaints of bilateral lumbar pain, 
the assessment was referred pain from prostatitis.  At that 
time, he had full range of motion of his back.  On 
examination in November 1963, August 1973, and at his 
retirement examination in November 1978, the Veteran's neck, 
spine, upper extremities, and lower extremities were 
clinically evaluated as normal.  As osteoarthritis was not 
shown or diagnosed in service, the Board finds that 
chronicity in service is not established.  38 C.F.R. § 
3.303(b).

Further, there is no medical evidence of record showing that 
osteoarthritis manifested to a compensable degree (severe 
enough to be evaluated at least 10 percent disabling) within 
one year following separation from active service.  Therefore 
service connection for osteoarthritis of the cervical spine, 
low back, shoulders, and knees is not warranted on a 
presumptive basis.

Post service evidence includes a February 2005 statement from 
a private medical doctor with a diagnosis of osteoarthritis 
of the cervical spine, lower back, shoulders, and knees.  A 
VA x-ray in March 2005 showed early degenerative joint 
disease of the right knee and other than a patellar spur, a 
normal left knee.  These records show a current diagnosis of 
osteoarthritis but do not provide competent medical evidence 
of a link between any osteoarthritis and the Veteran's 
service.  

The Veteran testified that he had no injuries to the involved 
joints in service.  He first learned of the condition at the 
time of a diabetes mellitus examination and was claiming 
osteoarthritis as secondary to diabetes mellitus.  

The Veteran is competent, as a layperson, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  There is no evidence of record that he has 
specialized medical knowledge regarding providing a medical 
opinion about the etiology of osteoarthritis.  Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus or causal link between claimed osteoarthritis and 
active service or the applicable presumptive period.  

In conclusion, having reviewed the complete record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for osteoarthritis of the 
cervical spine, low back, shoulders, and knees.  Competent 
medical evidence of osteoarthritis is not shown in service or 
during the presumptive period following separation from 
service.  Although osteoarthritis has been diagnosed, there 
is no probative, competent medical evidence of record linking 
the Veteran's osteoarthritis to service, to any event in 
service, or to the applicable presumptive period.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and the claim for service connection for 
osteoarthritis of the cervical spine, low back, shoulders, 
and knees must be denied..  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a prostate disorder is denied.

Service connection for osteoarthritis of the cervical spine, 
low back, shoulders and knees is denied. 



REMAND

The Veteran seeks service connection for hypertension and 
claims that he was treated for hypertension by a private 
medical doctor around May 1979 within his first year after 
separation from service.  In April 2005, the Veteran 
submitted a signed authorization form for VA to obtain the 
May 1979 private medical records.  However, it does not 
appear that a request has been made to secure said private 
medical records.  Thus, a request for the identified records 
should be made.  38 C.F.R. § 3.159(c)(1) (2008).

The Veteran has claimed entitlement to a heart disorder, to 
include as secondary to Agent Orange exposure; to diabetes 
mellitus, type II; and to asbestos exposure.  At his August 
2007 hearing, the Veteran testified that he was also claiming 
service connection for a heart disorder as secondary to his 
service-connected thyroid disability.  It does not appear 
that the Veteran has been provided notice regarding a claim 
based on secondary service-connection.  In addition, at a VA 
thyroid examination in February 2006, cardiovascular symptoms 
related to the thyroid disorder included palpitations, 
anginal pain, and fatigue.  The Board notes that in a 
supplemental statement of the case issued in March 2007 the 
RO apparently denied service connection for a heart disorder 
secondary to his service-connected thyroid disability based 
on a June 2006 VA examiner's opinion that the Veteran's heart 
rate and size were noted to be normal.  More recently, at an 
October 2007 VA examination for thyroid disease, the examiner 
noted cardiovascular symptoms of palpitations.  The Board 
finds that an additional examination and medical opinion is 
needed to adjudicate the claim.  38 C.F.R. § 3.159(c)(4) 
(2008).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  In addition, service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(b) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
medical evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization and identifying information, 
request the Veteran's treatment records 
for hypertension in May 1979 from Dr. 
Herman Bay, Kawit Health Center, Kawit, 
Cavite, Philippines.  

2.  Provide the Veteran appropriate notice 
for entitlement to service connection for 
a heart disorder on a secondary basis to a 
service-connected disability.

3.  Schedule the Veteran for an 
appropriate VA examination and medical 
opinion regarding a claimed heart disorder 
claimed as secondary to his service-
connected thyroid disability.  The claims 
folder must be reviewed by the examiner 
and the review noted in the report.  The 
examiner should address each current heart 
disorder shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to (a) service; or (b) an incident 
in service; or (c) proximately due to or 
the result of his service-connected 
thyroid disability; or (d) aggravated by 
his service-connected thyroid disability.  
A rationale should be provided for all 
opinions expressed.

4.  Then, readjudicate the claims for 
service connection for a heart disorder 
and hypertension.  If the decision remains 
adverse, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


